ORDER GRANTING MOTION FOR RECISSION OF ORDER OF INTERIM SUSPENSION
On March 26, 2004, the Disciplinary Commission moved this Court for the emergency interim suspension of the respondent, Karon E. Perkins, pursuant to Ind. Admission and Discipline Rule 23(11.1)(b), based upon the respondent's having been charged with 28 counts of insurance fraud, all class D felonies, and with conspiracy to deal methamphetamine, a class A felony and the fact the respondent was at that time jailed pending reso*819lution of those charges, unable to post bail. On April 28, 2004, this Court suspended the respondent on an emergency interim basis. That suspension permitted the Bartholomew Circuit Court judge to order transfer of the respondent's pending client files to other attorneys. On June 15, 2004, the respondent moved for rescission of this Court's order of emergency suspension, stating therein that she later managed to post bail to secure her release from jail pending resolution of the criminal charges against her. The Commission has no objection to the rescission of the order, and notes that it has not yet filed a verified compliant for disciplinary action in this matter.
Being duly advised, we now find that the respondent's motion should be granted.
IT IS, THEREFORE, ORDERED that the respondent's Motion for Rescission of Order Granting Emergency Interim Suspension is hereby granted, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or her attorney and to the Indiana Supreme Court Disciplinary Commission.
DICKSON, SULLIVAN, and BOEHM, JJ., concur.
SHEPARD, C.J., and RUCKER, J., dissent and would deny the respondent's motion.